TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00651-CR



                                  Ricky Antonio Sosa, Appellant

                                                  v.

                                   The State of Texas, Appellee




   FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 51ST JUDICIAL DISTRICT
       NO. A-02-0936-S, HONORABLE THOMAS J. GOSSETT, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Following a bench trial, appellant Ricky Antonio Sosa was convicted of intentionally

or knowingly causing bodily injury to a child. Tex. Pen. Code Ann. § 22.04(a)(1), (e) (West 2003).

The court assessed punishment at twenty years in prison.

               Appellant’s court-appointed attorney filed a brief concluding that the appeal is

frivolous and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967), by presenting a professional evaluation of the record demonstrating why there are no

arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.

Crim. App. 1969). A copy of counsel’s brief was delivered to appellant, and appellant was advised

of his right to examine the appellate record and to file a pro se brief.
               Appellant filed a letter responding to counsel’s frivolous appeal brief. In this letter,

he asserts that his written statement to the police, in which he admitted striking his infant daughter

and throwing her across the room, was coerced. In his trial testimony, however, appellant admitted

that the statement was given voluntarily (although he insisted that what he said in the statement was

not true). Appellant also complains, in a general way, that his lawyers did not perform effectively

and that his punishment is excessive.

               We have reviewed the record, counsel’s brief, and appellant’s written response. We

find nothing in the record that might arguably support the appeal.

               The judgment of conviction is affirmed.




                                               __________________________________________

                                               Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Affirmed

Filed: July 15, 2004

Do Not Publish




                                                  2